                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 PERKINS & MARIE CALLENDER'S                     )
 LLC,                                            )
                                                 )
        Plaintiff,                               )       Docket No. 2:19-cv-02414
                                                 )
 v.                                              )
                                                 )
 5171 CAMPBELLS LAND CO., INC.,                  )
 WILLIAM T. KANE, AND KRISTINE                   )
 KOCHIS.,                                        )
                                                 )
        Defendants.                              )


          TEMPORARY RESTRAINING ORDER AND NOTICE OF HEARING


       This matter is before the Court on Plaintiff Perkins & Marie Callender's, LLC's (“PMC”)

Verified Complaint (ECF No. 1), as well as Plaintiff's Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 9).

       Having reviewed the Verified Complaint and the arguments in the Motion, the Court is

satisfied that Defendant 5171 Campbells Land Co., Inc. ("CLC") has breached (and is in breach

of) the License Agreements between the Parties and that Defendants Kane and Kochis have

breached (and are in breach of) their Guarantees. It further appears to the Court that (1) absent

entry of this Order, Plaintiff will continue to suffer immediate and irreparable harm, including

unfair competition and the loss of customer goodwill, and (2) Plaintiff has no adequate remedy at

law. The Court is satisfied with the efforts of Plaintiff's counsel to notify Defendants and their

Pennsylvania counsel of Plaintiff's intention to seek injunctive relief as required by Federal Rule

of Civil Procedure 65. Accordingly, the Motion for a temporary restraining order is well-taken

and should be GRANTED.

                                                1
       IT IS THEREFORE ORDERED, pursuant to Rule 65(b) of the Federal Rules of Civil

Procedure, that a temporary restraining order against Defendants shall issue as follows:

           a. Defendants are restrained from competing activities within a 3-mile radius
              of each Restaurant or within a 3-mile radius of any Perkins restaurant
              operated by PMC or any other licensee of PMC, as set forth in Section 16.A
              of the Agreements;

           b. Defendants are restrained from using or disclosing PMC's confidential
              information as that term is defined in Section 6 of the Agreements, as set
              forth in Section 16.D of the Agreements and required by the DTSA and
              TUTSA;

           c. Defendants shall return any and all confidential information retained by
              Defendants upon the termination of their relationship with PMC, as set forth
              in Section 16.D of the Agreements;

           d. Defendants are restrained from continuing to directly or indirectly identify
              the Restaurants as current or former Perkins restaurants, or as franchisees
              or licensees of, or as otherwise associated with PMC, as set forth in Section
              16.C(1) of the Agreements;

           e. Defendants are restrained from continuing to use any trademark owned by
              PMC or any colorable imitation thereof in any manner or for any purpose,
              or utilize for any purpose any trade name, trade or service mark or other
              commercial symbol that suggests or indicates a connection or association
              with PMC, as set forth in Section 16.C(1) of the Agreements and as
              prohibited by the federal Lanham Act;

           f. Defendants shall remove from the premises of the Restaurants and
              discontinue using for any purpose the oversized American flag and the
              bakery display cases, as set forth in Section 16.C(2) of the Agreements;

           g. Defendants shall remove from the Premises, discontinue using for any
              purpose and return to PMC any and all signs, flags, menus, fixtures,
              furniture, furnishings, equipment, advertising, materials, stationery,
              supplies, forms or other articles that display or contain any PMC trademark
              or that otherwise identify or relate to a Perkins restaurant, as set forth in
              Section 16.C(3) of the Agreements;

           h. Defendants shall remove all PMC trademarks that are affixed to uniforms
              and cease to use all uniforms that have been used in the Restaurants, as set
              forth in Section 16.C(4) of the Agreements;




                                                2
             i. Defendants shall take all such actions as may be required to cancel all
                fictitious or assumed name or equivalent registrations relating to their use
                of any PMC trademark, as set forth in Section 16.C(5) of the Agreements;

             j. Defendants shall change the telephone number of the Restaurants and direct
                the telephone company to provide a recorded message advising callers that
                the prior number is no longer in service, and instruct all telephone directory
                publishers to modify all telephone directory listings of the Restaurants
                associated with any PMC trademarks when the directories are next
                published, as set forth in Section 16.C(6) of the Agreements;

             k. Defendants shall assign to PMC any website that identifies Defendants and
                the Restaurants as currently or formerly associated with PMC or that
                displays any PMC trademark, as well as any domain name of such website,
                as set forth in Section 16.C(7) of the Agreements;

             l. Defendants shall take such action to alter the physical interior and exterior
                decor of the Restaurants (specifically including, but not limited to,
                removing distinctive architectural features of or on the building) as will
                effectively de-identify and distinguish the Restaurants from the PMC
                Perkins' brand, as set forth in Section 16.C(8) of the Agreements;

             m. Defendants are restrained from destroying, deleting, or otherwise rendering
                inaccessible any text messages, e-mails, call logs, documents, or other
                information – electronically stored or otherwise – relating to the allegations
                and claims alleged in the Verified Complaint.

       The Court further finds that Defendants agreed in the License Agreement paragraph 18(D)

that PMC would not be required to post a bond to obtain injunctive relief. (See ECF No. 1-3)

Accordingly, Plaintiff need not post at this stage any security in connection with this Order. The

issue of a bond may be revisited at the preliminary injunction hearing.

       Plaintiff shall immediately provide a copy of this Order to Defendants via FedEx overnight

delivery and any other reasonable means Plaintiff may have for contacting or communicating with

Defendant.

       A hearing to determine if this Order shall be converted to a Preliminary Injunction pursuant

to Rule 65(a) of the Federal Rules of Civil Procedure shall be held on Monday July 8, 2019, at

4:00 p.m. At least four days prior to the hearing, Defendants shall file any opposition to Plaintiff's


                                                  3
Motion for Temporary Restraining Order and Preliminary Injunction. At least two days prior to

the hearing, Plaintiff shall file any Reply in further support of its Motion.



SO ORDERED, this 2nd day of July, 2019.
                                                  /s/ Jon P. McCalla
                                                JON P. McCALLA
                                                UNITED STATES DISTRICT JUDGE




                                                  4
